VICKERY, J.
Epitomized Opinion
Published Only In Ohio Law Abstract
Grady was indicted and convicted for manslaughter. The evidence was in conflict as to the speed at which he was going at the time of the accident. There was ample evidence on the part of the State to show that he was going from 3)0 to 35 miles per hour, while the defendant’s witnesses testified that he was going about 19 miles per hour. It was up a grade at the point, and the evidence also disclosed that he was going so fast when he struck the gate of a draw-bridge that it broke an iron pin and struck the bridge tender and knocked him 17 or 18 feet in the air. The accused was going up grade at the time. Two grounds of error were alleged why the case should be reversed, namely, that the conviction was contrary to the weight of the evidence and contrary to law. In sustaining the judgment of the lower court, the Court of Appeals held:
1. That the conviction was not so manifestly against the weight of the evidence that it would justify a reviewing court in disturbing the same.
2. That the judgment was not contrary to law.